Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jeffrey Goehring on 06/30/2022.
The amended claims are listed below.
Claim 1: Change the recitation “comprising:” (line 2) to “consisting of:”.
Claim 2: Change the recitation “claim 1 further comprising excipients” (lines 1 to 2) to “claim 1, wherein said excipients are included”.
Claim 4: Change the recitation “comprising” (line 1) to “consisting of”; delete the conjunction “and” (line 9); and insert the phrase “; and optionally excipients” right after the recitation “picolinate” (last line).
Claim 7: Insert the phrase “in the cell” immediately after the recitation “of sirtuins” (last line).
Claim 8: Change the recitation “claim 7 comprising administering” (lines 1 to 2) to “claim 7, wherein the method comprises administering”.
Claim 10: Change the recitation “claim 2 wherein” (lines 1 to 2) to “claim 2, wherein”.
Claim 12: Change the recitation “further comprising excipients wherein said excipients are selected” (lines 2 to 3) to “wherein said excipients are included and selected”.
Claim 13: Change the recitation “further comprising excipients wherein said excipients are selected” (lines 2 to 3) to “wherein said excipients are included and selected”.
Claim 17: Insert the phrase “in the cell” immediately after the recitation “of sirtuins” (last line).
Claim 18: Insert the phrase “in the cell” immediately after the recitation “of sirtuins” (last line).
Claim 19: Insert the phrase “in the cell” immediately after the recitation “of sirtuins” (last line).
Claim 20: Insert the phrase “in the cell” immediately after the recitation “of sirtuins” (last line).

DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendment filed on 06/09/2022 has been entered. Claims 1-6 and 10-16 are allowable. The restriction requirement among species and inventions, as set forth in the Office action mailed on 12/02/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 03/09/2022 is withdrawn.  Claims 7-9 and 17-20, directed to a method of using the composition of claim 1, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Thus, claims 1-20 are currently under examination and allowed in this Office Action.   

Priority
This application is a 371 of PCT/IB2019/050119 filed on 01/08/2019 and claims foreign priority of ITALY 102018000000890 filed on 01/15/2018.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 365(c) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. ITALY 102018000000890, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Claims 7-9 and 17-20 recite “A method for treating cell aging comprising administering” or “A method for treating neurodegenerative diseases comprising administering”, which are not disclosed or supported by the prior-filed Application No. ITALY 102018000000890. Thus, the priority date of claims 7-9 and 17-20 is 01/08/2019.
Note: The statement “Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation…being accorded for the non-English application”, as set forth on page 2 of the Non-Final Rejection mailed on 03/09/2022, is pertinent when the interference arises.

Withdrawn Claim Objections/Rejections
The objection of claims 1, 4-6, and 11-16 because of improper recitation, as set forth on pages 4 to 5 of the Non-Final Rejection mailed on 03/09/2022, is withdrawn in view of amended claims.
The rejection of claims 1-6 and 10-16 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as set forth on pages 5 to 6 of the Non-Final Rejection mailed on 03/09/2022, is withdrawn in view of amended claims 1, 2, 4, 12, and 13. Claims 3, 5, 6, 10, 11, and 14-16 depend from claim 1.
The rejection of claims 1-6 and 10-16 under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon or a product of nature without significantly more, as set forth on pages 6-8 of the Non-Final Rejection mailed on 03/09/2022, is withdrawn in view of amended claims 1 and 4, in which the combination limited by the closed transitional phrase “consisting of” is not known, well-understood or conventional. Claims 2, 3, 5, 6, and 10-16 depend from claim 1. 
The rejection of claims 1-4, 6, 10, and 15 under 35 U.S.C. 103 as being unpatentable over Larsen-Vefring et al. in view of Baños et al., as set forth on pages 9-13 of the Non-Final Rejection mailed on 03/09/2022, is withdrawn in view of amended claims 1 and 4. Claims 2, 3, 6, 10, and 15 depend from claim 1. 
The rejection of claims 5, 11-14, and 16 under 35 U.S.C. 103 as being unpatentable over Larsen-Vefring et al. in view of Baños et al., as applied to claims 1-4, 6, 10, and 15, and further in view of Baron et al., as set forth on pages 13 to 14 of the Non-Final Rejection mailed on 03/09/2022, is withdrawn in view of amended claim 1. Claims 5, 11-14, and 16 depend from claim 1.

Allowable Subject Matter
The amended claims 1, 4, 7, 9, and 17-20 are allowed. Claims 2, 3, 5, 6, and 10-16, depending from claim 1; and claim 8, depending from claim 7, are also allowed. 

The following is an examiner’s statement of reasons for allowance: The amended claims 1 and 4, directed to A nutraceutical composition for the activation of sirtuins in humans consisting of: 10% - 15% by weight of magnolia dry extract comprising honokiol; 12% - 40% by weight of blueberry dry extract comprising pterostilbene; 22% - 32% by weight of Polygonum Cuspidatum comprising polydatin; 25% - 40% by weight of pomegranate dry extract comprising ellagic acid; 1.5% - 3% by weight of a mixture of zinc, selenium, chromium, and nicotinamide, and optionally excipients (or consisting of 16 mg Nicotinamide (Vitamin B3); 150 mg magnolia dry extract comprising 30 mg honokiol; 300 mg blueberry dry extract comprising 60 mg pterostilbene; 200 mg Polygonum Cuspidatum comprising 40 mg polydatin; 400 mg pomegranate dry extract comprising 80 mg ellagic acid; 10 mg of zinc ions as zinc gluconate; 0.055 mg of selenium ions as methionine selenium; 0.040 mg of chromium ions as chromium picolinate; and optionally excipients); and claims 7, 9, and 17-20, directed to a method of using the composition of claim 1, are free of prior art rejection. The closest prior art is cited in the Non-Final Rejection mailed on 03/09/2022, in which Larsen-Vefring et al. (US 2016/0045561, published on February 18, 2016) disclosed antioxidative active composition comprising at least one polyphenol-rich plant extract selected from green tea, grape juice, pomegranate, cranberry, cinnamon/cinnamon bark, blackberry leaf, or raspberry leaf, at least one porphyrine, and at least one additional compound from the group of stilbenoids. The at least one additional stilbenoid is selected from, in particular, Piceatannol, Pinosylvin, Pterostilbene, Resveratrol, Stilbenoid-Oligomere. The use of the stilbenoid resveratrol is in particular preferred. Resveratrol is present in form of four derivatives: (E) and (Z) resveratrol and the glucosides thereof, which are also known as (E) or (Z) piceid. Polygonum Cuspidatum has the highest content of resveratrol. The at least one additional stilbenoid in form of a plant extract is selected from an extract of Japanese knot grass (Polygonum Cuspidatum), grape juice, grape seed, raspberries, mulberries, bilberries, blueberries and cowberries, or cranberries (pages 3/7 to 4/7, [0018, 0021, 0028, 0029, and 0031]). Grape juice, in particular white grape juice, can be used in the present composition in an amount (mass %) between 5 and 50%, preferably 20 and 40%, in particular preferably 30 and 35%. A vitamin mixture can be present in the composition in an amount between 0.01 and 0.2%, preferably 0.05 and 0.1 %, in particular preferably 0.08 and 0.1 %. It is also desirable to add trace elements selected from the group containing selenium (Se), chromium (Cr), cobalt (Co), iron (Fe), iodine (I), copper (Cu), manganese (Mn), molybdenum (Mo) and zinc (Zn). The amount of selenium, in particular sodium selenite used in the present composition is in mass % between 0.005 and 0.015%, preferably 0.005 and 0.01 %, in particular preferably 0.007 and 0.009%. Iron can be added as iron carbonate, iron citrate, iron ammonium citrate, iron gluconate, iron fumarate (page 4/7, [0033, 0036, 0038, 0040, and 0054]). Food supplements are the group of food which supplement the general nutrition. Their application has to be done in dose form (capsules, tablets, etc.). The composition provides a reduction of tiredness and fatigue, a reduction of oxidative stress, serves the reduction of heart/cardiovascular diseases, arteriosclerosis, diabetes, eye diseases, dementia, cancer and inflammatory diseases. The daily total antioxidative capacity (TAC) was on average at 503.3 mg Vitamin C equivalent (VCE)/day (page 2/7, [0013 and 0015]; page 5/7, 0058]). Baños et al. (Cardiovascular & Hematological Agents in Medicinal Chemistry, 6:237-252, 2008) disclosed that Honokiol, derived from magnolol, is present in Magnolia and has shown antithrombotic properties; its mechanism of action involves protection of the endothelium and stimulation of prostacyclin synthesis. Resveratrol (trans-3,5,4’-trihydroxystilbene) is a naturally occurring polyphenolic phytoalexin amply present in the skin and seeds of grapes. Polyphenolic antioxidants contained in the juice derived from the pomegranate contribute to the reduction of oxidative stress and atherogenesis. High-molecular weight polyphenols, commonly known as tannins, are polymer compounds. They are divided into two groups: condensed (polymers of catechines or epicatechines) and hydrolysable (polymers of gallic or ellagic acids). Some added components such as a soy albumin extract, a green tea extract, niacin-bound chromium, selenium (as Seleno-methionine) or B complex with vitamin B6 (as pyridoxine hydrochloride), vitamin B12 (as cyanocobalamin), and folic acid for the treatment of obesity. Chromium picolinate is involved in insulin, carbohydrate and lipid metabolism. Newer anti-diabetic Zn complexes have been recently tested in the model of type 2 DM and obesity. Statins, fibrates, niacin (= vitamin B3), and fish oil are effective to treat dyslipidemia. The pharmacological effects, doses, toxicity and interaction with other agents need to be thoroughly assessed before products can be recommended for human use (page 241, right col., para. 10; page 246, left col., para. 4 and right col., para. 6; page 245, right col., para. 5; page 242, left col., para. 8; page 238, left col., para. 6; page 239, left col., para. 6; page 240, left col., para. 2; page 237, right col., last para. to page 238, left col., para. 1). Baron et al. (US 2012/0177730, published on July 12, 2012) disclosed compositions having at least one bitter receptor ligand for treating a disorder or condition associated with a chemosensory receptor selected from metabolic syndrome, diabetes, obesity, binge eating, a desire to reduce food intake or to lose weight or maintain weight loss. In some embodiments, the composition comprising extract from rosemary extract compounds, blueberry extract compounds, Withania sonmifera Dunal extract compounds. In some embodiments, the composition further comprises an extract of oregano, magnolia, cranberry, rosemary, Punica granatum (= pomegranate); or Plumbago zeylanica, Polygonatum verticillatum, or Pongamia pinnata. , (page 5/188, [0008]; page 49/188, [0367]; page 63/188, [0412]; page 127/188, [1093]). Molded tablets can be made by molding in a suitable machine a mixture of the powdered compound moistened with an inert liquid diluent. Tablets contain the active ingredient in admixture with pharmaceutically acceptable excipients. These excipients can be inert diluents, such as calcium carbonate, sodium carbonate, lactose, calcium phosphate or sodium phosphate; granulating and disintegrating agents, such as microcrystalline cellulose, sodium crosscarmellose, corn starch, or alginic acid; binding agents, for example starch, gelatin, polyvinyl-pyrrolidone or acacia, and lubricating agents, for example, magnesium stearate, stearic acid or talc (page 145/188, [1224 and 1228]). However, the references did not teach or suggest the recitation “consisting of: 10% - 15% by weight of magnolia dry extract comprising honokiol…  and nicotinamide, and optionally excipients (or consisting of 16 mg Nicotinamide (Vitamin B3)… chromium picolinate; and optionally excipients), required by claims 1, 4, 7, 9, and 17-20 and limited by the closed transitional phrase “consisting of” to exclude other active ingredients, such as green tea, grape juice, cinnamon/cinnamon bark, blackberry leaf, or raspberry leaf, also disclosed by the references. Additional search did not find any 102 art to reject the claimed compositions and methods.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-20 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIH-HORNG SHIAO whose telephone number is (571)272-7135. The examiner can normally be reached Mon-Thur, 08:30 am to 07:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia (Anna) Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YIH-HORNG SHIAO/               Primary Examiner, Art Unit 1623